DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all    obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459  (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
          1. Determining the scope and contents of the prior art.
          2. Ascertaining the differences between the prior art and the claims at issue.
          3. Resolving the level of ordinary skill in the pertinent art.
          4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

     Claims 1-4, 6-11, 13-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al.  (US. Pub. No. 2012/0053829 A1, hereinafter Agarwal) in view of Lindner et al. (US. Pub. No. 2013/0315107 A1, hereinafter Lindner).

Regarding claim 1. 
a method comprising: receiving, at a client device, a first request for multimedia content to be delivered to the client device (Agarwal teaches in ¶ [0089] that the mobile computing device 410 of Fig. 4 which is equivalent to “a client device” requesting multimedia streaming contents for example, pre-recorded video file, a live television program, or a live radio program), the client device comprising a plurality of device channels that are output components of the client device that each provide an output to a user (Agarwal teaches in ¶ [0063] that the mobile computing device 410 of Fig. 4 includes different output channels such may include various visual, auditory, and tactile user); 
                determining, with one or more processors of the client device, that one or more device channels of the plurality of device channels are available for outputting the requested multimedia content (note that the mobile device includes processor and memory and thus, Agarwal teaches in ¶ [0063] that the mobile computing device 410 of Fig. 4 includes different output channels such may include various visual, auditory, and tactile user which are equivalent to “the plurality of device channels” and further teaches in ¶ [0059] that the request for parameter-less search is received as a verbal request, then the selected subsystem can be an audio output (e.g., the speaker 248c) and/or if the current context indicates that the user may be in a location where audio output is undesired (e.g., user is in a library), then the selected subsystem can provide a visual output (e.g., the display 248a)), the determining being based on the detected physical movement or the detected geographical position of the client device and on operating conditions of components of the client device (Agarwal teaches in ¶ [0076] that the mobile computing device 410 maintains a communication with a network although geographically moved from one place to another and further teaches in ¶ [0062] the operation condition of the mobile computing device 410 for example, the mobile computing device 410 includes various input devices (e.g., keyboard 414 and touchscreen display device 412) for receiving user-input), the operating conditions of the components indicating whether each of the components of the client device is being used by the user or is disabled by the user (Agarwal teaches in ¶ [0065] how the user manipulates the computing mobile device 410 by using an input and further teaches in ¶ [0070] how the user uses the graphical interface to select the icons to determine the operation of the mobile computing device. For example, the user may manipulate a trackball to highlight a single graphical interface that may invoke a pre-defined action by the mobile computing device and/or alternatively correspond to a button on the keyboard 404. User-selection of the button may invoke the pre-defined action); 
               sending a second request for the multimedia content generated based on the first request, the second request including an indication of the one or more available device channels determined to be available based on the detected physical movement or the detected geographical position of the client device (Agarwal teaches in ¶ [0048] how to request “send” the generated contents from the result identification unit 244 for a parameter-less search query. For example, the result identification unit 244 may identify that a user is likely to be interested in current traffic information and further teaches in ¶ [0021] that the current traffic conditions, a weather forecast, and information regarding businesses located near the current geographic location for the mobile device. For example, “the mobile device which is equivalent to “client device” on a highway and travelling at speed of 55 miles per hour, the mobile device may infer that the user would like to know current traffic conditions for the surrounding area. The mobile computing device can perform a search query for traffic conditions near the device's geographic location and provide the results to the user (e.g., display a map with roads that are color-coded according to traffic conditions, provide the user with a list of expected delay times for various roads nearby, etc. The result identification unit 244 generates the content based on the traffic information “the first request” and the mobile device movement is detected based on the vehicle speed and the output available channel is determined based on color coded map on a display “available channel”. This process functionally is equivalent to the process of generating a second content based on the first request to provide information to the user based on available channel); and 
          receiving a content stream based on the second request for the multimedia content, the content stream including the requested multimedia content and supplemental content device (Agarwal teaches in ¶ [0048] the result identification unit 244 can receive results for each of the search queries. For instance, the result identification unit 244 may identify that a user is likely to be interested in current traffic information “receiving the second request for the multimedia content” and a recent update to a blog that the user frequently reads. The two or more distinct pieces of information are maintained by different data sources “supplemental contents”), a type of the supplemental content being selected based on an output capability of at least one of the one or more available device channels determined based on the detected physical movement or the detected geographical position of the client device and the operating conditions of the components of the client device (Agarwal teaches in ¶ [0057], the result identification unit 244 selecting the second data “supplemental content” based on user behavior that is associated with previous contexts that are similar to the current context for the mobile computing device 202 and also teaches in ¶ [0049] that the output subsystem 246 of the mobile device which includes a variety of output devices, such as a display 248a (e.g., a liquid crystal display (LCD), a touchscreen), a projector 248a (e.g., an image projector capable of projecting an image external to the device 202), a speaker 248c, a headphone jack 248d, etc. which are equivalent to “an output capability of at least one of the one or more available device channels” and further teaches in ¶ [0021] that the current traffic conditions, a weather forecast, and information regarding businesses located near the current geographic location for the mobile device. For example, “the mobile device which is equivalent to “client device” on a highway and travelling at speed of 55 miles per hour, the mobile device may infer that the user would like to know current traffic conditions for the surrounding area. The mobile computing device can perform a search query for traffic conditions near the device's geographic location and provide the results to the user (e.g., display a map with roads that are color-coded according to traffic conditions, provide the user with a list of expected delay times for 
          outputting the content stream in one or more of the plurality of device channels of the client device (Agarwal teaches in ¶ [0059] how the content can be made requested and outputted in the form of audio or visual “output channels” to the user mobile computing device based on the user location for example, if the user is in the library, the output content provided visually on the display otherwise provided in audio which are equivalent to “one or plurality of channels of client device”).      
          Agarwal does not explicitly teach automatically detecting physical movement or geographical position of the client device based on the first request for multimedia content.
           However, Lindner teaches automatically detecting physical movement or geographical position of the client device based on the first request for multimedia content (Lindner, ¶ [0044] a system of automatically detecting a movement of mobile device based on a particular user action can be performed in order to determine the output channels for example, a rotation, flicking, shaking of the device) triggers a phone call being placed, or the "floor" being requested in a half-duplex communication session, or a video call being started, etc.).
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of detecting a physical movement of a mobile device based on user action ([0044]) of Lindner into Agarwal invention. One would have been motivated to do so since this method of presetting motion of preset mobile device corresponding to a user movement that the preset mobile device from preset to specific position is detected so that the motion of mobile device corresponding to user bringing the device near to ear or pulling the device away from ear is detected, so that the mobile device can be transitioned from public mode of operation such as half-
Regarding claim 2. Page 2 of 13App. No. 14/588,299PATENTAmendment dated August 26, 2020 Reply to Office Action dated May 27, 2020 
       Agarwal teaches determining that a change has occurred in the availability of one or more device channels of the client device after the content stream has been received (Agarwal, ¶ [0059], the request for parameter-less search can be received based on Varity of input condition for example, verbal input, shaking the device, etc.  and the change of the availability of the channel determined based on the user location for example, if the user is in the library, the content provided to the user in visual form which is equivalent to “one or more available channels”); and 
         sending one or more additional requests for the multimedia content based on the determined change in the availability of the one or more device channels of the client device (Agarwal teaches in ¶ [0089] how to send various forms of streaming media requested by the mobile computing device 410 for example, a pre-recorded video file, a live television program, or a live radio program. Example services that provide streaming media include YOUTUBE and PANDORA based on the user location and the available channel as disclosed in ¶ [0059] for example, the change of the availability of the channel determined based on the user location for example, if the user is in the library, the available channel will be only visual output. The visual output determined since the user is in library and this process functionally is equivalent to the process of determining the change in the availability of one or more channels of the user/client device”).

Regarding claim 3.  
             Agarwal teaches receiving an additional content stream based on the one or more additional requests for the multimedia content based on the determined change in the availability of the one or more device channels of the client device, the additional content stream including the requested multimedia content and additional supplemental content, the additional supplemental content having been provided based on the determined change in the availability of the one or more device channels of the client device (Agarwal teaches in ¶ [0089] the user receives various forms of streaming media requested by the mobile computing device 410 for example, a pre-recorded video file, a live television program, or a live radio program. Example services that provide streaming media include YOUTUBE and PANDORA which are equivalent to “supplemental content” and further teaches in ¶ [0059] for example, the change of the availability of the channel determined based on the user location for example, if the user is in the library, the available channel will be only visual output. The visual output determined since the user is in library and this process functionally is equivalent to the process of determining the change in the availability of one or more channels of the user/client device”).

Regarding claim 4. 
        Agarwal in view of Lindner further teaches sending an additional request for the multimedia content, the additional request including a request that the multimedia content be delivered in a particular format for output in a different device channel of the client device (Agarwal teaches in ¶ [0089] sending streaming media include YOUTUBE and PANDORA which are equivalent to “supplemental content” to the user and further Lindner teaches in ¶ [0100] that he first mobile device 102 may analyze and interpret the voice command, using voice recognition software for example, and prior to transmitting the command, convert the signal into an appropriate data format which is equivalent to “a particular format” that may be recognized by the server); and 
         receiving an additional content stream based on the additional request for the multimedia content, the additional content stream including the requested multimedia content in the particular format and the supplemental content, the supplemental content being provided in the particular format (Agarwal teaches in ¶ [0089] the user receives various forms of streaming media requested by 
              Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of using converting particular format ([0100]) of Lindner into a streaming media ([0089] of Agarwal invention. One would have been motivated to do so in order to provide the streaming data or content in the appropriate format to avoid impractical or unsafe communication with the user while he/she drives a car in an efficient manner.
Regarding claim 6. 
         Agarwal teaches wherein the determining is further based on operating conditions of one or more applications of the client device, the operating conditions of the one or more applications indicating whether each of the one or more applications is being used by the user (Agarwal, ¶ [0106], the generated applications “one or more applications” used by the user in the form of audio or video and determined based on the device 550 operation condition).

Regarding claim 7. 
           Lindner further teaches wherein a component of the client device is disabled when muted by the user (Lindner, ¶ [0090], when the user is no longer listening or participating a session and not intended to receive incoming audio and/or video feed, the user make non-active or mute the device 102).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of disabling or mute the device while it is non-active 

Regarding claims 8 and 15. 
  Claims 8 and 15 incorporate substantively all the limitations of claim 1 in a system and a non-transitory computer-readable storage medium form and are rejected under the same rationale.
Regarding claims 9 and 16. 
  Claims 9 and 16 incorporate substantively all the limitations of claim 2 in a system and a non-transitory computer-readable storage medium form and are rejected under the same rationale.
Regarding claims 10 and 17.
 Claims 10 and 17 incorporate substantively all the limitations of claim 3 in a system and a non-transitory computer-readable storage medium form and are rejected under the same rationale.
Regarding claims 11 and 18.
  Claims 11 and 18 incorporate substantively all the limitations of claim 4 in a system and a non-transitory computer-readable storage medium form and are rejected under the same rationale.
  Regarding claim 13. 
    Claim 13 incorporates substantively all the limitations of claim 7 in a system form and is rejected under the same rationale.
Regarding claim 14.
    Claim 14 incorporates substantively all the limitations of claim 6 in a system form and is rejected under the same rationale.

Regarding claim 21. 
wherein a first type of the supplemental content is selected based on the client device being stationary in combination with the operating conditions of the components (Agarwal teaches in ¶ [0030] that the that the device 102 is located at the user's home, the current time is 8:00 am on a Monday, the device is currently stationary and further teaches in ¶ [0070] how the user uses the graphical interface to select the icons to determine the operation of the mobile computing device. For example, the user may manipulate a trackball to highlight a single graphical interface that may invoke a pre-defined action by the mobile computing device and/or alternatively correspond to a button on the keyboard 404. User-selection of the button may invoke the pre-defined action); and wherein the supplemental content is selected based on the client device being stationary in combination with the operating conditions of the components (Agarwal teaches in ¶ [0030], the mobile computing device 102 can identify information that is likely to be relevant to the user (114). Given that the device 102 is located at the user's home, the current time is 8:00 am on a Monday, the device is currently stationary and determining that the device motion and operation condition and further teaches in ¶ [0070] that a single graphical interface that may invoke a pre-defined action by the mobile computing device and/or alternatively correspond to a button on the keyboard 404. User-selection of the button may invoke the pre-defined action).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Lindner further in view of Nicholls et al. (US. Pat. No. 9,575, 615 B1, hereinafter Nicholls).

Regarding claim 5. Agarwal in view of Lindner teaches the method of claim 1.
            Agarwal in view of Lindner does not explicitly teach wherein the supplemental content includes information about additional multimedia content related to the received multimedia content.
wherein the supplemental content includes information about another multimedia content related to the received multimedia content (Nicholls, [Col. 17, lines 7-15], the display of the computing device may actually be two or more displays, Such as when a desktop computer is equipped with two monitors and while the Supplemental content may be presented on the other monitor, and the orientation in which the content item is presented on the first monitor may be the same or different as the orientation in which the Supplemental content is presented on the other monitor (similar or different multimedia content displayed on the second monitor and this indicates that the supplemental content includes the other multimedia content information).
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of providing information about the other supplemental for the other related content ([Col. 17, lines 7-15]) of Nicholls into Agarwal in view of Lindner. One would have been motivated to do so in order to present the other supplemental content information on the secondary monitor so that the user effectively identify the related multimedia content from other different multimedia contents based on the received information in an efficient manner.  

Regarding claims 12 and 19.
  Claims 12 and 19 incorporate substantively all the limitations of claim 5 in a system and a non-transitory computer-readable storage medium form and are rejected under the same rationale.

Response to Arguments
 Applicant’s arguments filed on December 03, 2020 a pre-appeal with respect to claims 1-19 and 21. The arguments are moot because they do not apply to any of the combination references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455